DETAILED ACTION
Second Action Non-Final
1.	This second action is being sent because a reference relied upon in the previously mailed Office Action was inadvertently omitted from the Notice of References cited document. A new Notice of References cited has been included herein along with a copy of the reference in question, Bongio et al (Polymer derived ceramic matrix composites for friction applications). No other changes are made in the Office Action as compared to that previously sent. 
Status of Application
2.	The claims 1-23 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
5.	The information disclosure statements (IDS) submitted on 02/03/2020 and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-10, 14, 16-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 7 is indefinite for listing multiple solvent options, with an option being stated to be preferable. This use of “preferably” renders unclear what is covered by the claim limitations, and the metes and bounds of claim 7 are therefore ambiguous. Claim 8 is indefinite for similar reasons of listing different options for what catalysts are required to meet the claim limitations. 
	Claim 9 is indefinite for similar reasons of listing different options for what filler type is required to meet the claim limitations. Claim 10 is indefinite for similar reasons of listing different options for what fibers are required to meet the claim limitations. 
	Claim 14 lacks antecedent basis for the term “the pre-preg.”
	Claim 16 is indefinite for listing different options for what fillers are required to meet the claim limitations. Claims 17 and 18 are indefinite for similar reasons of listing different options for what temperature and pressure parameters are required to meet the claim limitations.
	Claim 19 is indefinite for giving multiple options for what form the claimed article takes. 
Claims 21-22 are indefinite for similar reasons of listing different options for what temperature and pressure parameters are required to meet the claim limitations.
	Claim 23 is indefinite for giving multiple options for the densification step. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-3 and 6-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke (US 8309213) in view of Bongio et al (Polymer derived ceramic matrix composites for friction applications). 
	Regarding claim 1, Clarke teaches a fabric structure that is infiltrated with a matrix comprising 100 parts silicone resin, 4-40 parts BN, 3-15 parts silica, and 0.1-1.2 parts boron oxide. Said boron oxide is added as a catalyst for the polymerization of the silicone resin. The silicone resin component is a mixture of polymers that can be phenyl silsesquioxane and methoxy terminated silsequioxane (see claims 1-3), and the silicon resin component constitutes a binder composition according to the instant claim 1. Said binder composition is based on silsequioxane resins and is infiltrated (impregnated) into a fibrous mass. The infiltrated resin is not cross-linked prior to polymerization via catalyst, and thus before cross-linking, the Clarke infiltrated fabric structure is a pre-impregnated fiber-reinforced composite material. 
	While Clarke teaches a silicone resin component that is compositionally equivalent to that which is instantly claimed, Clarke does not disclose the silicon resin viscosity at temperatures between 50 °C and 70 °C. However, it would have been obvious to one of ordinary skill in the art to modify Clarke in view of Bongio et al in order to use a silicone resin having the viscosity properties taught therein. Bongio et al teaches polymer derived ceramic matrix composites formed through infiltration of a polysiloxane-type resin. Bongio teaches a viscosity range that is appropriate for resins to be infiltrated, and said range overlaps and encompasses the range of the instant claim (see page 484). This teaching would indicate to one of ordinary skill in the art that this viscosity range should be that range also used when forming ceramics according to the Clarke method. As the Clarke infiltrating resin is compositionally equivalent to that of the instant claims, and as Bongio provides a teaching indicating a viscosity range that would be workable for infiltration, routine optimization and experimentation with this range and with the equivalent resin of Clarke would lead to a polymeric binder composition having the viscosity properties at 50-70 °C of the instant claims. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Clarke et al teaches that the binder component comprises only silicone resin components, with no organic resins included (see Table 3). 
	Regarding claim 3, Clarke teaches embodiments comprising fiber component in an amount of 56-74 wt%, with the remainder comprising the polymeric binder component in an amount of 26-44 wt% (see Table 7b). 	
Regarding claim 6, Clarke teaches that the inventive infiltrating resin comprises a resin. The content by volume of the TPR-179 resin of tables 3 and 4 with respect to the content by volume of the inert silica filler is 100/26, calculated from a density of 0.96 g/ cm3 for the TPR-179 resin and a density of 2.2 g/cm3 for amorphous silica. In an embodiment wherein the filler is quartz silica with a density of 2.65 g/cm3, this ratio would be 100/22. For alumina filler this ratio is 100/14, and with a SiC filler the ratio is 100/18. As the TPR-179 resin meets each compositional limitation of the instant claims, it would necessarily also have a viscosity falling within the range of instant claim 6. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 7, Clarke teaches that acetone is used as solvent (see paragraph 0096). 
	Regarding claim 8, Clarke teaches that the infiltrating resin comprises a catalyst. 
	Regarding claim 9, Clarke teaches a filler component in an amount falling within the range of the instant claim. Clarke teaches that the filler can be quartz sand, alumina, or SiC, and these materials have thermal insulating properties. 
	Regarding claim 10, Clarke teaches that the fiber fabrics are made of glass, Nextel alumina, zirconia or carbon fibers (see paragraph 0102). 
	Regarding claim 11, Clarke shows an embodiment that can comprise continuous fibers making up the infiltrated fiber weave (see Fig. 6b). 
	Regarding claim 12, Clarke teaches that the inventive infiltration can comprise chopped fibers dispersed in the polymeric binder (see claim 9). 
Regarding claim 13, Clarke teaches a method of making a fabric structure that is infiltrated with a matrix comprising 100 parts silicone resin, 4-40 parts BN, 3-15 parts silica, and 0.1-1.2 parts boron oxide. Said boron oxide is added as a catalyst for the polymerization of the silicone resin. The silicone resin component is a mixture of polymers that can be phenyl silsesquioxane and methoxy terminated silsequioxane (see claims 1-3), and the silicon resin component constitutes a binder composition according to the instant claim 13. Said binder composition is based on silsequioxane resins and is infiltrated (impregnated) into a fibrous mass. The infiltrated resin is not cross-linked prior to polymerization via catalyst, and thus before cross-linking, the Clarke infiltrated fabric structure is a pre-impregnated fiber-reinforced composite material. The process comprises forming a woven laminar fibers structure and infiltrating with the polymeric binder composition discussed above. 
	While Clarke teaches a silicone resin component that is compositionally equivalent to that which is instantly claimed, Clarke does not disclose the silicon resin viscosity at temperatures between 50 °C and 70 °C. However, it would have been obvious to one of ordinary skill in the art to modify Clarke in view of Bongio et al in order to use a silicone resin having the viscosity properties taught therein. Bongio et al teaches polymer derived ceramic matrix composites formed through infiltration of a polysiloxane-type resin. Bongio teaches a viscosity range that is appropriate for resins to be infiltrated, and said range overlaps and encompasses the range of the instant claim (see page 484). This teaching would indicate to one of ordinary skill in the art that this viscosity range should be that range also used when forming ceramics according to the Clarke method. As the Clarke infiltrating resin is compositionally equivalent to that of the instant claims, and as Bongio provides a teaching indicating a viscosity range that would be workable for infiltration, routine optimization and experimentation with this range and with the equivalent resin of Clarke would lead to a polymeric binder composition having the viscosity properties at 50-70 °C of the instant claims. Each limitation of instant claim 13 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 14, Clarke in view of Bongio teaches a pre-impregnated fiber structure and ceramic produced by pyrolysis thereof (see paragraph 0180), said ceramic therefore being fiber-reinforced. Pyrolysis within a fibrous preform of an equivalent resin, such as that taught by Clarke in comparison to that claimed instantly, would necessarily lead to an equivalent ceramic phase composition. Said phases would thus include SiC and amorphous SiOC chains. Clarke further teaches that the ceramic produced by the infiltration process comprises porosity (see column 8, lines 40-45). 
	Regarding claim 15, the matrix phase portion of the Clarke ceramic derives from the infiltrated polymeric binder portion. As discussed above, Clarke teaches embodiments comprising fiber component in an amount of 56-74 wt%, with the remainder comprising the polymeric binder component in an amount of 26-44 wt% (see Table 7b). Thus the resultant Clarke ceramic material would comprise ceramic matrix phase and fiber components in ranges overlapping and rendering obvious the corresponding ranges of instant claim 15. The claim is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 16, Clarke teaches a filler component in an amount falling within the range of the instant claim. Clarke teaches that the filler can be quartz sand, alumina, or SiC, and these materials have thermal insulating properties. 
	Regarding claim 17, Clarke teaches that the infiltration is performed under vacuum (see Fig. 4) and teaches vacuum press molding for shaping of the cured body. This is a vacuum bagging process. 
	Regarding claim 18, Clarke teaches formation by compression molding (see column 12, lines 40-50). 
	Regarding claim 19, Clarke teaches an article made with a composite meeting each limitation of instant claim 14. 
	Regarding claim 20, as discussed above, Clarke in view of Bongio et al teaches a pre-impregnated fiber body that is used to form a ceramic through curing and subsequent pyrolysis. Clarke teaches pyrolysis at 1000 °C (see column 4, lines 60-67). As further discussed above, pyrolysis using an equivalent method on a fiber pre-impregnated with a resin equivalent to that of the instant claims would lead to a resultant ceramic having the porosity and compositional properties of the instant claims. The ceramic would therefore comprises phases would that would include SiC and amorphous SiOC chains. Each limitation of the instant claim 20 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 21, Clarke teaches shaping laminate structures using vacuum press molding (see column 23, lines 5-15). This is a vacuum bagging process. 
	Regarding claim 22, as discussed above, Clarke teaches forming by compressive molding. 
	Regarding claim 23, Clarke teaches densification after pyrolysis (see column 8, lines 35-40).
11.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke (US 8309213) in view of Bongio et al (Polymer derived ceramic matrix composites for friction applications) and in further view of “Technical Data Sheet SR 355S.”
Regarding claim 4, Clarke teaches that the resins used include 40-70 wt% phenyl silsesquioxane of the brand SR 355 from GE silicones. As can be seen in document “Technical Data Sheet SR 355S”, this resin is solid at room temperature and melts in the range 32-93°C. The other two silicone resins are methoxy terminated methyl silsesquioxane (TPR-179) and silanol terminated polymethylsiloxane (TR-178). As the aforementioned resins meet each compositional limitation of the instant claims, they would necessarily also have a viscosity falling within the range of instant claim 4. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
These resins are liquid at room temperature and are each added in an amount of 5-25 wt%. The weight ratio of the solid resin SR 355 to the liquid resin TPR-178, based on the preferred values of 65 wt% and 25 wt% of Table 4, is 100/38. As such, the resin mixture taught by Clarke meets each limitation of the instant claim 4, as shown by the cited evidentiary art, and the claim is obvious and not patentably distinct over the prior art of record. 
Allowable Subject Matter
12.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a pre-impregnated composite material meeting each limitation of instant claim 4, and wherein the solid and liquid resins are each selected from those listed in instant claim 5. 
Conclusion
13.	Claims 1-4 and 6-23 are rejected. Claim 5 is objected to. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW23 February 2022